 1
 2

 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   AARON RAISER,                                   Case No.: 19cv751-GPC(KSC)
12                              Plaintiff,
                                                     ORDER RE PLAINTIFF'S
13   v.                                              EX PARTE REQUEST FOR COPIES
                                                     OR FREE ACCESS TO PACER
14   SAN DIEGO COUNTY, et al.,
15                              Defendants.          [Doc. No. 41.]
16
17         Plaintiff Aaron Raiser, proceedingpra se and informa pauperis, filed this civil
18   rights action pursuant to Title 42, United State Code, Section 1983, alleging that he was
19   unlawfully detained by San Diego County deputy sheriffs on three separate occasions in
20   three different locations. [Doc. No. 9.] On December 18, 2019, plaintiff filed an Ex
21   Parte Application explaining that his laptop computer was stolen, and, as a result, he no
22   longer has copies of the operative First Amended Complaint in this case or the Order
23   permitting service of process by the U.S. Marshal. [Doc. No. 41-1, at p. I.]

24         In his Ex Parte Application, plaintiff makes two requests. First, plaintiff requests
25   that the Court send him with copies of the First Amended Complaint and the Order
26   permitting service of process by the U.S. Marshal via U.S. Mail or e-mail, so that he can
27   forward them to the U.S. Marshal for service on defendants who have not yet been
28   served. If the Court does not provide him with copies of these documents, plaintiff


                                                                                 19cv751-GPC(KSC)
     1 represents he will be unable to complete service of process in this case, because he only
 2      has $10 and no current work. [Doc. No. 41-1, at p. 1.]
 3             Good cause appearing, the Court GRANTS plaintiffs request for copies of the
 4      First Amended Complaint and the Order permitting service of process by the U.S.
 5      Marshal. The Court will send these documents, as well as a copy of the summons, to
 6      plaintiff in PDF format via e-mail at the e-mail address plaintiff provided to the Court for
 7      electronic service of court documents in the CM/ECF system.
 8            Alternatively, plaintiff requests that the Court waive fees and allow him free access
 9      to the Public Access to Court Electronic Records system ("PACER"). If plaintiff has free
10      access to PACER, he states that he would be able to print copies of the First Amended
11      Complaint and Order allowing service by the U.S. Marshal and then forward these
12      documents to the U.S. Marshal so that service of process in this case can be completed as
13      to all defendants. [Doc. No. 41-1, at p. 2.] In an attached Declaration, plaintiff also
14      mentions he currently has no access to PACER. Apparently, plaintiffs PACER account
15     has been disabled because he owes $80 that he is unable to pay right now. [Doc. No. 41,
16     at p. 2.] In addition, plaintiff argues that granting him free access to PACER for this case
17     and for this District would be helpful, because parties often cite non-published cases, and
18     free access would allow him to read the cited cases. [Doc. No. 41-1, at p. 2.] In sum, it
19     appears that plaintiff is requesting that the Court (1) waive the $80 in PACER fees that he
20     has already incurred; (2) reactivate his PACER account; and (3) direct PACER to waive
21     any future fees.
22            In an Order filed on July 22, 2019, the District Court granted plaintiffs application
23     for an order allowing him CM/ECF access in this case. [Doc. No. 11.] In other words,
24     this case has been designated as an e-filing case, and, as a result, all documents (e.g.,
25     orders, opinions, motions, oppositions, and replies) are served on plaintiff electronically
26     at the e-mail address he provided to the Court for this purpose. As an e-filing litigant,
27     plaintiff should be able to view and download all filed documents in this case once
28     without charge. Downloaded documents can then be printed or electronically saved for

                                                     2

                                                                                     19cv75 l-GPC(KSC)
     1    future reference. In his Motion, plaintiff does not indicate whether he is unable to access,
 2        view, and download newly filed documents in this case without charge because of the
 3        deactivation of his PACER account. Typically, it would only be necessary for an e-filing
 4        litigant to pay for additional copies of filed documents at the current PACER cost of ten
 5        cents per page with a maximum cost per document of$3.00. "No fee is charged for
 6       access to judicial opinions." Electronic Public Access Fee Schedule, at 28 United States
 7       Code Section 1914, at Nos. 1-8.
 8              Courts may exempt some individuals and groups, including indigents, from
 9       payment of PACER access fees. However, "[a] party seeking a discretionary exemption
10       cannot rely on his informa pauperis status alone." In re Club Ventures Investments LLC,
11       507 B.R. 91, 99 (S.D.N.Y. 2014). "In considering granting an exemption, courts must
12       find: that those seeking an exemption have demonstrated that an exemption is necessary
13       in order to avoid unreasonable burdens and to promote public access to information;
14       [and] that individual researchers requesting an exemption have shown" that the
15       exemption is limited in scope and "not intended for redistribution on the internet or for
16       commercial purposes." Electronic Public Access Fee Schedule, at 28 United States Code
17       Section 1914, at No. 9.
18             Without more, it is unclear why plaintiff incurred $80 in PACER access fees that
19       he is unable to pay. It is also unclear whether any of these printing costs were incurred in
20       connection with this case. The Court issued an Order allowing plaintiff access to filed
21       documents through the CM/ECF system early in the case. [Doc. No. 11.] The factual
22       and legal issues in the case are not complex, and defendants have only filed two motions
23       thus far. Other than citations to decisions in cases where plaintiff was the complaining
24       party, defendants' two Motions to Dismiss and a related Reply only cited a total of three
25       unpublished opinions. [Doc. No. 7, at p. 5; Doc. No. 12-1, at p. 3; Doc. No. 22, at p. 3.]
26       Via PACER, plaintiff should have been able to review these unpublished opinions
27       without charge. Even assuming plaintiff printed these unpublished decisions, the total
28       printing costs would not have exceeded $9. Electronic Public Access Fee Schedule, at 28

                                                      3
                                                                                      19cv751-GPC(KSC)
     1 United States Code Section 1914, at No. 1 (indicating the cost for electronic access to any
 2      case document is $0.10 per page "not to exceed the fee for thirty pages").
 3      The District Court's Order Granting Defendant's Motion to Dismiss did cite
 4      approximately ten unpublished decisions, and these decisions could also have been
 5      reviewed via PACER without charge [Doc. No. 27]. It is unclear why plaintiff would
 6      have had any need to print any of these cases, but even ifhe did, the charges would not
 7      have exceeded $3 0. To the extent the $80 in unpaid PACER fees were incurred in
 8      connection with other cases, it would not be appropriate for this Court to waive those
 9      charges, especially if other courts previously denied plaintiff's requests for a waiver of
10      PACER fees in his other cases.
11             In sum, plaintiff has not demonstrated that an exemption of PACER fees is
12      necessary to avoid unreasonable burdens in the case. Accordingly, plaintiff's request for
13      a waiver of prior and future PACER fees is DENIED at this time. Plaintiff may renew
14      his motion if there is additional information that could satisfy the unreasonable burden
15      standard; ifhe is unable to view, save, and print copies of newly filed documents in this
16      case for a limited time after receipt; or if the disabling of his PACER account prohibits
17     him from reviewing judicial opinions in other cases at no charge even ifhe does not print
18     them.
19             To the extent plaintiff has not been able to serve any remaining defendants because
20     his computer was stolen, and he did not have access to a copy of the First Amended
21     Complaint and the Order permitting service of process by the U.S. Marshal, plaintiff is
22     GRANTED an extension of 15 days from the date this Order is filed to complete service
23     of process in this case.
24             IT IS SO ORDERED.
25     Dated: January   L, 2020
26
27
                                                   United States Magistrate Judge
28

                                                     4

                                                                                     l 9cv7 51-GPC(KSC)
